DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the implied phrase “The present invention generally relates to”, as it repeats information given in the title, and is recommended to be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-2, 5-6, 18, and 20 are objected to because of the following informalities:  
In claim 1, “extending through the lower portion” (line 4) and “ii. a lower portion” (line 5) should read -extending through a lower portion- and -the lower portion- respectively
Moreover, “lower portion of the tip” (line 7) should read -lower portion of the catheter tip-
Moreover, in line 17 ,”wider than the inlet” should read -wider than the proximal inlet-
Lastly “balloon of the tubular body” (line 23) should read -balloon of the tubular catheter body-
The bullet list format of “a.” and “i.” , as used in claims 1-2, 5-6,  18, and 20, is considered improper. Rather, the format should read  a) and i), respectively, in order to avoid having multiple periods (.)  in a claim. Furthermore, A, B and C  listed in claim 1 is recommended to be removed
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a valve sphere having a diameter slightly larger than the inlet” is generally unclear as to what range “slightly larger” entails. For the purpose of examination, the limitation will be interpreted as -a valve sphere having a diameter 
Moreover, “the inside of the housing near the outlet” lacks antecedent basis. For the purpose of examination, the limitation will be interpreted as -an inside of the housing near the distal outlet-
Moreover, in line 13 of claim 1, “the port, further comprising” is generally unclear as the claim recites a funnel drainage port in line 12 and a drainage port in line 3. For the purpose of examination, the limitation will be interpreted as -the funnel drainage port further comprising-
Regarding claim 9, the limitations “the outlet diameter” lacks antecedent basis. Further, the phrase “almost 50% larger” is generally unclear as it doesn’t clearly show the metes and bounds of the limitation. For the purpose of examination, the claim will be interpreted as -wherein an outlet diameter is 50% larger than the diameter of the valve sphere-
Regarding claim 10, the limitation “the outlet diameter” lacks antecedent basis. For the purpose of examination, the claim will be interpreted as -wherein an outlet diameter is more than 50% larger than a diameter of the inlet-
Regarding claim 20, the phrase “the negative air pressure tubing” lacks antecedent basis. From the context of the claims, the limitation appears to refer to the tubing comprising the negative pressure air vent as recited in claim 3. For the purpose of examination, the limitation will be interpreted as -the tubing comprising the negative pressure air vent-
The remaining claims are rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 5250029) in view of Huici (US 20170014617) and Breslin (US 5794656).
Regarding claim 1, as best understood by the examiner, Lin discloses an indwelling catheter (abstract) comprising:
a catheter tip 22 comprising 
an angular upper portion (fig. 3, tapered catheter tip 22 with tapered teardrop-shaped opening 32, see col. 4, lines 39-53) comprising: a drainage port 32 centered at the end of the catheter and extending through the lower portion (fig. 2, drainage opening 32 centered according to axis of line 3—3, see list of reference numerals on col. 4, lines 17-35) and 
a lower portion (fig. 3, lower area near 24 adjacent balloon 26), 
a tubular catheter body 24 (fig. 1, catheter body 24) comprising: 
a first end that is in contact with the lower portion of the tip (see annotated fig. 9 below), 
a second end (see annotated fig. 9 below), 
a first lumen 34 that connects the second body end to the drainage port (fig. 3, drainage lumen 34 connecting to drainage opening 32), 
an inflatable anchor balloon 26 located near the first end of the body (fig. 9, balloon 36), and 
a second lumen 28 that connects the balloon to the second body end (fig. 9, balloon inflation lumen 28 connecting to balloon inflation port near balloon inflation valve 30 to the balloon 26, see col. 4, lines 41-47),
a funnel drainage port in liquid communication with the drainage port via the first lumen 34 (see annotated fig. 9 below), and 
a balloon port 30 that is in liquid communication with the balloon 26 of the tubular body 24 via the second lumen 28 of the tubular body and is configured to receive liquid to inflate the balloon (fig. 9, balloon valve 30 configured to receive inflating medium of either air or fluid to inflate balloon 26, see col. 4, lines 43-47)
Lin fails to teach a check-valve fitted into the funnel drainage port, wherein the valve comprises a tapered housing comprising a proximal inlet, a distal outlet that is wider than the proximal inlet, and opposing notches located on the inside of the housing near the outlet, a valve sphere having a diameter larger than a diameter of the proximal inlet, and an arrester bar that is in contact with the opposing notches of the housing.

    PNG
    media_image1.png
    522
    383
    media_image1.png
    Greyscale

However, Huici teaches a catheter (abstract) with a check-valve fitted into a funnel drainage port (paragraph 0012), the valve comprising a tapered housing (fig. 2, coupling assembly 30 tapers from d3 to d1), comprising a proximal inlet 22 and a distal outlet 20 wider than the proximal inlet (fig. 1, inlet near valve seat 22 and port 20, also see fig. 2, d3>d1), a valve sphere 24 having a diameter larger than a diameter of the proximal inlet (fig. 3, ball 2, and an arrester bar (fig. 3, retainer 26, see paragraph 0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter disclosed in Lin by adding a check-valve fitted into a funnel drainage port, the valve comprising a tapered housing comprising a proximal inlet and a distal outlet wider than the proximal inlet, a valve sphere having a diameter larger than a diameter of the proximal inlet, and an arrester bar, as taught by Huici, for the purpose of providing a suitable means of preventing backflow into the patient (see Huici, paragraph 0040).
Furthermore, regarding the limitation of “the valve housing comprises opposing notches located on the inside of the housing near the outlet, wherein the arrester bar is in contact with the opposing notches of the housing”, Breslin teaches a ball valve (abstract) comprising a tapered housing B comprising a proximal inlet and a distal outlet O wider than the proximal inlet (see annotated fig. 3 below), a valve sphere C having a diameter larger than a diameter of the proximal inlet (fig. 2, ball C larger than proximal inlet, thereby preventing the ball from leaving), and opposing notches 18 located on the inside of the housing B near the outlet O (fig. 2, annulus 18 comprises two points that serve as opposing notches), and an arrester bar K in contact with the opposing notches 18 of the housing (fig. 3, clip K with ring portion 20 and tangs 22 holding ball C and in contact with annulus 18).

    PNG
    media_image2.png
    667
    377
    media_image2.png
    Greyscale

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device disclosed in Lin, as modified by Huici, to add opposing notches located on the inside of the housing near the outlet, wherein the arrester bar is in contact with the opposing notches of the housing, as taught by Breslin, for the purpose of providing a suitable means of seating the arrester bar within the valve body (see Breslin, col. 3, lines 12-15), thereby ensuring that the arrester bar stays in place.
Regarding claim 4, Lin discloses wherein the catheter is a Foley catheter (fig. 9, three-way catheter 50, col. 1, lines 16-26, “since the Foley type balloon catheter was invented in 196, it has become the most widely used catheter in urology”)
Regarding claim 5, Lin discloses wherein the catheter further comprises: 
a bladder irrigation port 38, wherein the catheter tip further comprises 
an irrigation port 42 in the upper portion (fig. 9, irrigation inlet 38 and irrigation outlet 42), the irrigation port 42 being adjacent to one side of the drainage port 32 and extending through the lower portion of the tip (fig. 10, irrigation outlet 42 adjacent drainage opening 32 and through lower portion of catheter body 24), and 
the tubular body further comprises a third lumen 40 that connects the irrigation port 42 to the bladder irrigation port 38 (fig. 9, irrigation inlet 38 connected via irrigation channel 40).
Regarding claim 8, Lin, as modified by Huici, fails to teach wherein the proximal opening of the check valve housing has an inward taper, an inner ring, and an outer ring, wherein the inner ring is located on the inward taper and the inner ring is smaller in diameter than the valve sphere
However, Breslin teaches wherein the proximal opening of the check valve housing has an inward taper, an inner ring, and an outer ring (see annotated fig. 3 of Breslin below), wherein the inner ring is located on the inward taper and the inner ring is smaller in diameter than the valve sphere (see annotated fig. 3 of Breslin below).

    PNG
    media_image3.png
    671
    378
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the check valve of Lin, as modified by Huici, such that the proximal opening of the check valve housing has an inward taper, an inner ring, and an outer ring, wherein the inner ring is located on the inward taper and the inner ring is smaller in diameter than the valve sphere, as taught by Breslin, for the purpose of providing a Venturi shaped seat for a low pressure drop when fluid flows from the inlet to the outlet, thereby creating an expanded flow volume to accommodate the ball valve (see Breslin, col. 3, lines 2-11).
Regarding claim 9, Lin, as modified by Huici, discloses wherein the outlet diameter is larger than the diameter of the valve sphere (see Huici, fig. 1, ball 24 significantly smaller than outlet port 20), but is silent to wherein the outlet diameter is almost 50% larger than that of the valve sphere.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet disclosed in Lin, as modified by Huici and Breslin, such that the outlet diameter is almost 50% larger than that of the valve sphere for the purpose of providing a suitable size of the outlet diameter to permit sufficient flow when the ball valve is against the arrester bar, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)
Regarding claim 10, Lin, as modified by Huici, disclose wherein the outlet diameter is larger than the inlet diameter (see Huici, fig. 1, d3>d1), but is silent to wherein the outlet diameter is more than 50% larger than the inlet diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet disclosed in Lin, as modified by Huici and Breslin, such that the outlet diameter is more than 50% larger than the inlet diameter for the purpose of providing a suitable size for the outlet diameter to permit sufficient flow when the ball valve is against the arrester bar, and a sufficient size for the inlet diameter to prevent flow when the ball valve is against the valve seat. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)
Regarding claim 16, Lin, as modified by Huici and Breslin, discloses wherein the arrester bar is configured to snap into the opposing notches in the housing and remain secured by friction between the bar and the housing (see Breslin “By compression of circular portion 20, seating of clip K at inside annulus 18 easily occurs.”, thereby suggesting that the clip snaps inside the annulus 18 and remains in place via friction)
Claims 2-3, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huici and Breslin, and in further view of Glithero (WO 2017074731).
Regarding claim 2, Lin fails to teach  wherein the catheter further comprises a negative pressure air vent that is in air communication with the funnel drainage port.
However, Glithero teaches a urinary catheter (abstract) wherein the catheter further comprises a negative pressure air vent 110 that is in air communication with the funnel drainage port (fig. 1, vent 110 within drainage outlet of drainage tube 108)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Lin by adding a negative pressure air vent in air communication with the funnel drainage port, as taught by Glithero, for the purpose of providing a suitable means of maintaining atmospheric pressure within the urine drainage system (see Glithero, paragraph 0027), thereby preventing damage to the bladder mucosa of the bladder (see Glithero, paragraph 0003, “Such negative pressures may inadvertently create a suction event within the bladder that may cause bladder mucosa of the bladder to be partially suctioned into the urinary catheter”).
Regarding claim 3, Lin, as modified by Glithero, discloses wherein the negative pressure air vent 110 is present in tubing 108a connected to the funnel drainage port (see Glithero, fig. 1, air vent 110 connected to tubing portions 108a and 108b, attached to funnel drainage port above sampling port 120).
Regarding claims 18 and 20, Lin fails to teach wherein the catheter further comprises a fluid receptacle in liquid communication with the funnel drainage port, the receptacle comprising an inlet port proximal to the catheter tip, an outlet port distal to the catheter tip, and a visual volume guide to determine the volume of liquid collected, and flexible tubing connecting the fluid receptacle to the negative air pressure tubing.
However, Glithero teaches wherein the catheter further comprises: a fluid receptacle 104 in liquid communication with the funnel drainage port, the receptacle comprising: an inlet port 114 proximal to the catheter tip, an outlet port distal to the catheter tip 116, and a visual volume guide 118 to determine the volume of liquid collected (fig. 1, inlet port 114, outlet port 116 below inlet port 114, and markings 118), and flexible tubing 108a connecting the fluid receptacle to the negative air pressure tubing (fig. 1, tubing portions 108a connecting vent 110 to drainage bag 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly disclosed in Lin by providing a fluid receptacle in liquid communication with the funnel drainage port, the receptacle comprising: an inlet port proximal to the catheter tip, and outlet port distal to the catheter tip, and a visual volume guide 118 to determine the volume of liquid collected, as taught by Glithero, for the purpose of providing a suitable means of accepting and storing fluid from the patient (see Glithero, paragraph 0029) and to facilitate determining the amount of fluid discharged by the patient in a selected time span (see Glithero, paragraph 0031).
Regarding claim 19, Huici, as modified by Glithero, discloses wherein the catheter further comprises flexible tubing 108b connecting the fluid receptacle to the funnel drainage port (see Glithero, fig. 1, tubing portion 108b) 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huici and Breslin, and in further view of Ikebe (JP H0984768).
Regarding claim 6, Lin fails to teach wherein the catheter further comprises: a thermometer port, wherein the catheter tip further comprises a temperature sensor enclosed in the catheter tip, and wherein the tubular catheter body further comprises a third lumen that connects the temperature sensor to the thermometer port.
However, Ikebe teaches a catheter for measuring temperature the lumen of the urethra (see translation, pg. 17, paragraph 7, “The body temperature measuring instrument of the present invention is not limited to an esophageal thermometer, and may be, for example… urethra”) wherein the catheter tip further comprises a temperature sensor enclosed in the catheter tip (fig. 6, temperature sensor 5 installed at tip portion 33), and wherein the tubular catheter body further comprises a third lumen that connects the temperature sensor to the thermometer port (fig. 3, second lumen 32, “The catheter of the body temperature measuring instrument of the present invention may be a balloon catheter having a balloon…. A lumen for supplying the working fluid into the balloon can be added”, therefore the “second lumen” is interpreted as the “third lumen”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter disclosed in Lin such that the catheter tip further comprises a thermometer port, wherein the catheter tip further comprises a temperature sensor enclosed in the catheter tip, and wherein the tubular catheter body further comprises a third lumen that connects the temperature sensor to the thermometer port, as taught by Ikebe, for the purpose of providing a suitable means of monitoring the body temperature via the urethra after an operation (see Ikebe translation, pg. 18, paragraph 6) 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huici and Breslin, and in further view of Pinchuk (US 20130165905).
Regarding claim 7, Lin is silent to wherein the balloon is capable of being inflated to a final volume of 10 cc.
However, Pinchuk teaches a balloon catheter (abstract) wherein the balloon is capable of being inflates to a final volume  of 10 cc (paragraph 0014, “with 10 cc the diameter [of the balloon] is approximately 2.5 cm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the balloon disclosed in Huici to be capable of being inflated to a final volume of 10 cc, for the purpose of providing a suitable diameter of the balloon to properly anchor the catheter within specifically sized openings, such as the entrance leading into the bladder.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huici and Breslin, and in further view of Raboin (US 20030029508 A1)
Regarding claim 11, Lin in view of Huici teaches a valve sphere (as taught by Huici) but is silent to wherein the valve sphere comprises rubber
However, Raboin teaches a ball valve (fig. 1, check ball 34, also see paragraph 0020) wherein the valve sphere 34 comprises rubber (paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ball disclosed in Lin, as modified by Huici such that it comprises rubber, as taught by Raboin, for the purpose of providing a suitable material that is hard enough to resist marring of the check ball, thereby allowing an adequate seat at the ball seat (see Raboin, paragraph 0024, “Further, the check ball 34 should be hard enough to resist the force of refilling the container 10 and resist marring the check ball 34 which would prevent an adequate seat at the ball seat 40.”).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huici, Breslin, and Raboin, and in further view of Tarara (US 20060165606)
Regarding claim 12, Lin, as modified by Huici and Raboin, discloses wherein the rubber has a Shore A hardness from 60-80, (see Raboin, paragraph 0025, “The check ball 34 could have a hardness durometer reading of between 60-80”), but fails to teach wherein the rubber is acrylonitrile butadiene rubber and has a Shore A hardness of 50-60.
However, Tarara teaches that acrylonitrile butadiene rubber is a well-known elastomeric material in valves (paragraph 0142, “The gasket [of the valve] may comprise any suitable elastomeric material such as… black and white butadiene-acrylonitrile rubbers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rubber disclosed in Huici, as modified by Raboin, to be acrylonitrile butadiene rubber, as taught and suggested by Tarara, for the purpose of providing a suitable elastomeric material that has a high tensile strength and is resistant to chemicals, thereby making the valve assembly more compatible to be utilized in the medical environment, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hardness to be within the range of 50-60 Shore A for the purpose of providing a suitable property that allows for the ball to be resilient to multiple uses, and since the applicant places no criticality on this range, stating that the hardness can be from 40-60 (see application specification, paragraph 0034).
Regarding claim 13, Lin, as modified by Huici and Raboin, fails to teach wherein the rubber is Buna nitrile rubber.
However, Tarara teaches that acrylonitrile butadiene rubber (commonly known as nitrile rubber or Buna-N rubber) is a well-known elastomeric material in valves (paragraph 0142, “The gasket [of the valve] may comprise any suitable elastomeric material such as… black and white butadiene-acrylonitrile rubbers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rubber disclosed in Lin, as modified by Huici and Raboin, to be acrylonitrile butadiene rubber, as taught and suggested by Tarara, for the purpose of providing a suitable elastomeric material that has a high tensile strength and is resistant to chemicals, thereby making the valve assembly more compatible to be utilized in the medical environment, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 14, Lin, as modified by Huici and Raboin, discloses wherein the rubber has a Shore A hardness of 60-80 (see Raboin, paragraph 0025, “The check ball 34 could have a hardness durometer reading of between 60-80”), but fails to teach wherein the rubber has a Shore A hardness of 55.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rubber disclosed in Lin, as modified by Huici and Raboin, to have a Shore A hardness of 55 for the purpose of providing a suitable property that allows for the ball to be resilient to multiple uses , and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huici and Breslin, and in further view of Brister (US 20170172778).
Regarding claim 15, Lin, as modified by Huici, is silent to wherein the housing and arrester bar comprise polypropylene.
However, Brister teaches wherein polypropylene is a known material used in the medical industry (paragraph 0295, “Many plastic items for medical or laboratory use can be made from polypropylene because it can withstand the heat in an autoclave.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing and arrester bar such that they comprise polypropylene, as taught by Brister, for the purpose of providing a suitable material that can withstand the heat of an autoclave (see Brister, paragraph 0295), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huici and Breslin, and in further view of Andrich (US 20110218520)
Regarding claim 17, Lin is silent to wherein the catheter tip, body, funnel drainage port, and balloon port are comprised of a catheter material selected from silicone and latex (paragraph 0024).
However, Andrich teaches that silicone is a common material used to make catheters (paragraph 0024, “The catheter may typically be made from a flexible, resilient and biocompatible polymeric material, such as… latex of silicone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Lin such that the catheter tip, body, funnel drainage port, and balloon port are comprised of silicone, as taught by Andrich, for the purpose of providing a suitable material that is resilient and biocompatible (paragraph 0024), thereby allowing for the catheter to be placed inside the patient multiple times, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonham (US 20170173322 A1) discloses a urinary catheter with a check valve.
Culbert (US 20170290598 A1) discloses a thrombectomy catheter with an angular upper portion and an irrigation port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785